DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “Projector,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cooling target, channel forming member, first/second channel forming section, setting section, flowing section, pressing member, light modulating device, cover member, introduction/exhaust port, discharge section, and wireless communication device in claims 1-11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tsuchitani (US 20140354958 A1).
Regarding claim 1, Tsuchitani teaches a projector (1; Fig. 1-5) that modulates and projects light emitted from a light source, the projector (1) comprising: an exterior housing (2) configuring an exterior of the projector (1); a cooling target (8) separably attached from an outside of the exterior housing (2; Fig. 4 and 5); a cooling fan (61) configured to deliver a cooling gas to the cooling target (8); and a channel forming member (51, 53) forming a part of a channel in which the cooling gas delivered from the cooling fan (61) flows, wherein in a state in which the cooling target (8) is attached to the projector (1), the cooling target (8) and the channel forming member (51, 53) form the channel (Fig. 4 and 5).
Regarding claim 2, Tsuchitani further teaches the channel forming member (51, 53) includes a first channel forming section (at 51) on an introducing side and a second channel forming section (at 53) opposed to the cooling target (8), and the first channel forming section (at 51) is inclined in a direction approaching the cooling target (8; Fig. 3).

Regarding claim 4, Tsuchitani further teaches the projector (1) includes, in the setting section (at 51), a pressing member (531) configured to press the cooling target (8; Fig. 4 and 5).
Regarding claim 5, Tsuchitani further teaches a longitudinal direction of the cooling target (8) is along a flowing direction of the cooling gas (Fig. 3).
Regarding claim 6, Tsuchitani further teaches a light modulating device ([0011]) configured to modulate the light emitted from the light source; and a projection optical device (35) configured to project the light modulated by the light modulating device, wherein the exterior housing (2) includes: a first surface section (21) including an opening through which the light projected by the projection optical device (35) passes; and a second surface section (22) located on an opposite side of the first surface section (21), and the cooling target (8) is attached to the second surface section (22) (Fig. 1).
Regarding claim 7, Tsuchitani further teaches a cover member (7) separably attached to the second surface section (22) and covering the cooling target (8; Fig. 1, 4 and 5).
Regarding claim 8, Tsuchitani further teaches the exterior housing (2) includes: an introduction port (240/241/242) for introducing air on the outside of the exterior housing (2) into an inside of the channel forming member (51, 53) as the cooling gas; and an exhaust port (52/72) for discharging the cooling gas having cooled the cooling target (8) to the outside of the exterior housing (2) from the channel forming member (51, 53).

Regarding claim 10, Tsuchitani further teaches the channel forming member (51, 53) includes a discharging section (at 52/72) configured to discharge, via the exhaust port (52/72), the cooling gas having cooled the cooling target (8) to the outside of the exterior housing (2), and a discharging direction of the cooling gas by the discharging section is a direction separating from the introduction port (240/241/242; Fig. 3).
Regarding claim 11, Tsuchitani further teaches the cooling target (8) is a wireless communication device that communicates with an external device ([0040]).

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20120257172 A1, US 20080252857 A1, and US 20080252858 A1, disclose cooling mechanism for wireless communication device in a projector.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882